Citation Nr: 0639043	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
for purposes of the receipt of Department of Veterans Affairs 
(VA) disability compensation benefits.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease, 
secondary to a dental disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1944, July 1945 to August 1947, and from October 1950 to 
December 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for a dental disorder and for a gastrointestinal 
disability.  The veteran subsequently initiated and perfected 
appeals of these determinations.  On his October 2003 VA Form 
9, the veteran requested a personal hearing at the RO before 
a member of the Board; however, this request was withdrawn in 
November 2004.  

In December 2005, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  

The veteran's claim was initially presented to the Board in 
December 2005, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.  

2.  The veteran was denied service connection for a digestive 
system disorder, claimed as secondary to a dental disorder, 
in a May 1995 rating decision, and was so informed that same 
month.  He did not initiate an appeal of this denial.  

3.  The veteran does not have a dental disorder for which 
compensation is payable.  


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder for purposes of 
VA compensation benefits must be denied as a matter of law.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.381, 17.161. 
(2006).  

2.  The May 1995 rating decision that denied entitlement to 
service connection for a digestive system disorder, claimed 
as secondary to a dental disorder, is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

3.  Evidence received since the RO's May 1995 rating decision 
which denied service connection for a digestive system is not 
new and material, and the veteran's claim for that disability 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

A letter dated in April 2006 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The April 2006 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claims, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claims were 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided in September 2006.  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA examination in 
March 2004.  38 C.F.R. § 3.159(c)(4) (2006).  The records 
satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims on appeal, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

I. Service connection - Dental disorder

The veteran seeks service connection for a dental disorder 
involving the loss of teeth.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

As an initial matter, the Board notes the veteran has already 
been awarded service connection, for treatment purposes only, 
for the following teeth: Nos. 2 through 12, 20, 28, and 31.  
Additionally, special regulations govern service connection 
claims for dental disorders, including missing teeth.  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381 (2006).  

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2006).  Review of the record does not 
indicate such disease or trauma are present in the veteran's 
case, and he does not so allege.  Rather, the veteran asserts 
that his teeth were lost due to untreated cavities.  

As the veteran's claimed dental disorder may only be service 
connected for the purpose of obtaining VA outpatient dental 
treatment, which has already been afforded him following his 
military service, and not for compensation purposes, there is 
no legal avenue upon which service connection may be 
established.  As such, he has not submitted a claim for which 
relief may be granted, and the appeal must be denied.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran's 
service connection claim, for VA compensation benefits, for a 
dental disorder is therefore denied.  


II. New and material evidence - Gastrointestinal disorder

The veteran seeks to reopen his service connection claim for 
a gastrointestinal disability, claimed as gastroesophageal 
reflux disease.  He claims this disability as secondary to a 
service-connected dental disorder.  Service connection for a 
gastrointestinal disability was denied by VA in May 1995, and 
the veteran did not perfect an appeal of this determination; 
thus, it became final.  38 U.S.C.A. § 7105 (West 2002).  
Under applicable criteria, a claim that is the subject of a 
prior final denial may only be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

In the course of this appeal, the RO appears to have 
considered the veteran's service connection claim for a 
gastrointestinal disability on the merits.  In any such case, 
the Board is not bound by the RO's analysis of a claim, and 
indeed, must make a preliminary decision that new and 
material evidence has been presented before addressing the 
merits of the claim, as this step represents a mandatory 
jurisdictional requirement under 38 U.S.C.A. §§ 5108 and 7104 
(West 2002).  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(citing Barnett v. Brown, 8 Vet. App. 1, 4, aff'd 83 F.3d 
1380 (Fed. Cir. 1996)).  Thus, the veteran's claim for 
service connection for a gastrointestinal disorder must first 
be subject to scrutiny under 38 U.S.C.A. § 5108 (West 2002) 
and 38 C.F.R. § 3.156 (2006); only if these legal 
requirements are met may it be considered on the merits.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, service connection, for treatment purposes 
only, has already been granted the veteran for the following 
teeth: Nos. 2 through 12, 20, 28, and 31.  The veteran 
alleges that he has a gastrointestinal disorder, claimed as 
gastroesophageal reflux disease, as a result of his loss of 
teeth; thus, service connection for a gastrointestinal 
disability is warranted under 38 C.F.R. § 3.310.  

However, the Board notes awards of service connection under 
38 C.F.R. § 3.310 contemplate the causal service-connected 
disability to be service-connected under 38 U.S.C.A. § 1110 
or § 1131.  See 38 C.F.R. § 3.310 (2006).  The veteran has 
not been awarded service connection for a dental disability 
under either of those sections; rather, he was awarded 
service connection under 38 U.S.C.A. § 1712, which 
authorizing only treatment, not compensation.  In the 
comments to the most recent revision of 38 C.F.R. §§ 3.381-2, 
among the regulations implementing 38 U.S.C.A. § 1712, VA 
determined that "noncompensable dental conditions are not 
considered to be disabilities."  64 Fed. Reg. 30392-01 (June 
8, 1999).  Additionally, the Court has upheld VA's authority 
to determine whether a condition is a disability for 
compensation purposes.  Byrd v. Nicholson, 19 Vet. App. 388 
(2005).  Thus, as the veteran's dental disorder is not 
service-connected under 38 U.S.C.A. § 1110 or § 1131, and he 
has no other service-connected disabilities, any secondary 
service connection claim for a disability under 38 C.F.R. 
§ 3.310 must fail as lacking a basis under the law.  As the 
veteran has not presented new and material evidence of a 
legal basis upon which his claim may be reopened, his appeal 
must be denied.  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
The veteran's application to reopen his for service 
connection claim for a gastrointestinal disability, claimed 
as gastroesophageal reflux disease, as secondary to a 
service-connected dental disorder is therefore denied.  




ORDER

Entitlement to service connection for a dental disability for 
VA compensation purposes is denied.  

New and material evidence to reopen the veteran's claim for 
entitlement to service connection for a gastrointestinal 
disability, claimed as gastroesophageal reflux disease, 
secondary to a dental disorder has not been received, and the 
appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


